          Case 5:19-cv-06856-EJD Document 37 Filed 11/21/19 Page 1 of 3



1    WILMER CUTLER PICKERING                                 WILMER CUTLER PICKERING
       HALE AND DORR LLP                                       HALE AND DORR LLP
2    Mark D. Selwyn (SBN 244180)                             William F. Lee (pro hac vice)
     mark.selwyn@wilmerhale.com                              william.lee@wilmerhale.com
3    950 Page Mill Road                                      Joseph J. Mueller (pro hac vice)
     Pal Alto, CA 94304                                      joseph.mueller@wilmerhale.com
4    Telephone: (650) 858-6000                               Timothy D. Syrett (pro hac vice)
     Fax: (650) 585-6100                                     timothy.syrett@wilmerhale.com
5                                                            60 State Street
     WILMER CUTLER PICKERING                                 Boston, MA 02109
6      HALE AND DORR LLP                                     Telephone: (617) 526-6000
     Leon G. Greenfield (pro hac vice)                       Fax: (617) 526-5000
7    leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
8    amanda. major@wilmerhale.com
     1875 Washington Avenue NW
9    Washington, DC 20006
     Telephone: (202) 663-6000
10   Fax: (202) 663-6363
11   Attorneys for Plaintiff
     Intel Corporation
12

13                                     UNITED STATES DISTRICT COURT
14                                 NORTHERN DISTRICT OF CALIFORNIA
15                                               SAN JOSE
16   INTEL CORPORATION,                                      Case No. 5:19-cv-06856-EJD
17                            Plaintiff,
18   v.
                                                             NOTICE OF INTEL CORPORATION’S
19   FORTRESS INVESTMENT GROUP LLC,                          ADMINISTRATIVE MOTION TO
     FORTRESS CREDIT CO. LLC                                 CONSIDER WHETHER CASES
20   VLSI TECHNOLOGY LLC, and                                SHOULD BE RELATED
     DSS TECHNOLOGY MANAGEMENT, INC.,
21
                              Defendants.
22

23

24            On November 20, 2019, pursuant to Civil Local Rules 3-3(c) and 3-12, Plaintiff Intel

25   Corporation (“Intel”) filed an administrative motion to consider whether the above-captioned

26   action should be related to Intel Corporation et al v. Fortress Investment Group LLC et al, No.
27   3:19-cv-07651-LB (N.D. Cal) (“-7651 Action”), filed on November 20, 2019.
28



      Case No. 5:19-cv-06856-EJD                        1       NOTICE OF INTEL’S ADMINISTRATIVE
                                                                   MOTION TO CONSIDER WHETHER
                                                                       CASES SHOULD BE RELATED
        Case 5:19-cv-06856-EJD Document 37 Filed 11/21/19 Page 2 of 3



1           Attached hereto as Exhibit A is a true and correct copy of Intel’s Administrative Motion

2    To Consider Whether Cases Should Be Related filed in the -7651 Action.
3

4
     Dated: November 21, 2019                        Respectfully submitted,
5

6
                                                     By: /s/ Mark D. Selwyn________
7                                                       Mark D. Selwyn (SBN 244180)
                                                        mark.selwyn@wilmerhale.com
8                                                       WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
9                                                       950 Page Mill Road
                                                        Pal Alto, CA 94304
10                                                      Telephone: (650) 858-6000
                                                        Fax: (650) 585-6100
11
                                                         William F. Lee (pro hac vice)
12                                                       william.lee@wilmerhale.com
                                                         WILMER CUTLER PICKERING
13                                                         HALE AND DORR LLP
                                                         Joseph J. Mueller (pro hac vice)
14                                                       joseph.mueller@wilmerhale.com
                                                         Timothy D. Syrett (pro hac vice)
15                                                       timothy.syrett@wilmerhale.com
                                                         60 State Street
16                                                       Boston, MA 02109
                                                         Telephone: (617) 526-6000
17                                                       Fax: (617) 526-5000

18                                                       WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
19                                                       Leon G. Greenfield (pro hac vice)
                                                         leon.greenfield@wilmerhale.com
20                                                       Amanda L. Major (pro hac vice)
                                                         amanda.major@wilmerhale.com
21                                                       1875 Washington Avenue NW
                                                         Washington, DC 20006
22                                                       Telephone: (202) 663-6000
                                                         Fax: (202) 663-6363
23
                                                         Attorneys for Plaintiff
24                                                       INTEL CORPORATION

25

26

27

28



     Case No. 5:19-cv-06856-EJD                      2        NOTICE OF INTEL’S ADMINISTRATIVE
                                                                 MOTION TO CONSIDER WHETHER
                                                                     CASES SHOULD BE RELATED
        Case 5:19-cv-06856-EJD Document 37 Filed 11/21/19 Page 3 of 3



1                                   CERTIFICATE OF SERVICE

2           I hereby certify that I caused the foregoing document entitled Notice of Intel’s

3    Administrative Motion To Consider Whether Cases Should Be Related to be filed via the

4    court’s CM/ECF system, which shall send notice to the counsel of record for the parties.

5

6    Dated: November 21, 2019                    Respectfully submitted,

7

8                                                By: /s/ Mark D. Selwyn________
9                                                   Mark D. Selwyn

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Case No. 5:19-cv-06856-EJD                       3        NOTICE OF INTEL’S ADMINISTRATIVE
                                                                  MOTION TO CONSIDER WHETHER
                                                                      CASES SHOULD BE RELATED
